Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143824(87)(88)                                                                                                      Justices




  STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 143824
  v                                                                 COA: 301951
                                                                    Isabella CC: 2010-008488-CZ
  BRANDON McQUEEN and MATTHEW
  TAYLOR, d/b/a COMPASSIONATE
  APOTHECARY, LLC,
            Defendants-Appellants.

  ___________________________________


         On order of the Chief Justice, the motion by the Attorney General for leave to
  participate in oral argument to the extent of 15 minutes of the time allotted to plaintiff-
  appellee is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2012                     _________________________________________
                                                                               Clerk